DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Examiner notes that the information disclosure statement filed April 12, 2019 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because none of the foreign patent documents listed on the information disclosure statement filed April 12, 2019 have been furnished.  It has been placed in the application file, but the information referred to therein has still not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:


Claims 15-18, 20-24, 26, and 51-59 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 15 recites the limitation “both” in line 20.  It is unclear what structures “both” are associated with.
Clarification is required.
Claims 16-18, 20-24, 26, and 51-59 are rejected as being dependent on a rejected base claim.

Allowable Subject Matter
Claims 15-18, 20-24, 26, and 51-59 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:
The closest prior art of record, Fritz et al. US 2014/0345472 in view of Burrows US 2016/0338527, does not disclose or reasonably suggest a system having a dispenser including a cartridge holder and a cartridge receptacle including a mixing chamber, and a cartridge which is closed by means of a membrane and a piercing means for perforating the membrane wherein the piercing means is provided within the .

Response to Arguments
Examiner notes the information disclosure statement filed April 12, 2019 still has not been fully considered since the foreign patent documents listed on the information disclosure statement filed April 12, 2019 have been furnished.  Applicant is required to furnish a copy of all foreign patent documents listed on the information disclosure statement filed April 12, 2019 for all documents to be considered.
Examiner notes that the previous rejections to 35 USC 112(b) have been withdrawn in view of the amendments.
Examiner also notes that new rejections to 35 USC 112(b) have been made in view of the amendments.
Examiner notes that the Double Patenting rejections have been withdrawn in view of the amendments.  None of the copending applications previously rejected under Double Patenting recites the limitations “a piercing means for perforating a membrane wherein the piercing means is provided within the mixing chamber and wherein the piercing means is located within a direction of flow between the inflow and the outflow.”  Therefore, the Double Patenting rejections have been withdrawn.
Applicant’s arguments filed March 7, 2022, with respect to the rejections of Fritz et al. modified with Burrows under 35 USC 103(a) have been fully considered and are persuasive.  Fritz et al. modified with Burrows does not disclose or reasonably suggest a system having a dispenser including a cartridge holder and a cartridge receptacle 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICSON M LACHICA whose telephone number is (571)270-0278. The examiner can normally be reached M-F, 8:30am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERICSON M LACHICA/Examiner, Art Unit 1792